Citation Nr: 0712534	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 
1970.

This appeal is from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).

The veteran testified before the undersigned at a September 
2005 hearing at the Des Moines RO.  A transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that he receives VA outpatient 
treatment for PTSD.  The most recent outpatient records in 
the claims file are from November 2004.  The claims file must 
now be updated.

The veteran also testified that he receives disability 
benefits from the Social Security Administration (SSA), and 
that he had medical examinations prior to the award of those 
benefits.  He could not remember the names of the examiners.  
The SSA has reported that it cannot locate the veteran's SSA 
medical records, and VA has determined that further action to 
obtain them from the government is futile.

A June 2004 SSA award letter to the veteran approved the fee 
agreement with his attorney.  From this, the Board infers the 
veteran had legal counsel in his claim with the SSA.  That 
counsel might have copies of medical records associated with 
the SSA claim.  Efforts to obtain these records should be 
made on remand.

The veteran also testified that he underwent a VA vocational 
rehabilitation assessment.  His vocational rehabilitation 
file should be obtained on remand.  

As the case must be remanded for the foregoing reasons, the 
veteran should also be afforded a VA examination to assess 
the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
for PTSD from the Des Moines VA treatment 
facility, dated since November 2004.

2.  Obtain the veteran's VA vocational 
rehabilitation file and associate it with 
the claims folder.

3.  Make arrangements to obtain the 
veteran's SSA records from the attorney who 
represented him in his SSA claim.

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA psychiatric examination.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD.  
The examiner must conduct a detailed mental 
status examination and address his or her 
findings in the context of the veteran's 
work history.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) and 
explain the significance of the score.  If 
it is not possible to assign a GAF score on 
the basis of the veteran's PTSD alone, the 
examiner is asked to so state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected PTSD, and any nonservice-
connected psychiatric disorders.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Readjudicate the claim at issue.  If it 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


